           Case 2:20-cr-00009-DLC Document 49 Filed 03/08/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

UNITED STATES OF AMERICA,                             CR 20–09–BU–DLC

                       Plaintiff,

vs.                                                          ORDER

JOSHUA JAY SCHROEDER,

                       Defendant.

      Before the Court is the United States’ motion for final order of forfeiture.

(Doc. 45.) Having reviewed the motion, the Court finds:

      1.      The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1), 881(a)(7) and (11).

      2.      A Preliminary Order of Forfeiture was entered on August 27, 2020.

(Doc. 35.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 44.)

      4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853(a)(1), 881(a)(7) and (11). Accordingly,

      IT IS ORDERED that:

      1.      The motion for final order of forfeiture (Doc. 45) is GRANTED.



                                           1
           Case 2:20-cr-00009-DLC Document 49 Filed 03/08/21 Page 2 of 2



      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1), 881(a)(7) and (11), free from

the claims of any other party, the following property:

   • $1,824.00 U.S. Currency

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 8th day of March, 2021.




                                           2
